Citation Nr: 0902087	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-29 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to June 
1994.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 2008, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The development requested by the Board's March 2008 remand 
was not completed.

As noted in the March 2008 remand, the veteran's service 
medical records revealed treatment for back pain in December 
1992 after weight lifting.  The assessment was strained right 
spinal erector muscle.  The veteran was given Motrin and told 
to not do weight lifting or heavy lifting for 5 days.  The 
veteran's May 1994 separation report of medical history noted 
complaints of recurrent back pain. 

In an action paragraph, the Board specifically asked the RO 
to schedule the veteran for a VA examination to determine the 
nature, extent and etiology of any low back condition.  The 
examiner was asked to opine whether it was at least as likely 
as not (50 percent or more likelihood) that any current low 
back condition was causally related to the veteran's service 
or any injury during service.

The report of a June 2008 VA spine examination does not 
address the question posed by the Board's remand.  The report 
addresses whether the veteran's claimed low back condition 
was aggravated by service, not whether it was caused by 
service.  The report also contradicts itself.  While the body 
of the report relates that a current MRI found mild 
degenerative disc disease at L4-5 and L5-S1, the rationale 
section of the report provides that the veteran had a normal 
examination and radiographic findings.  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Thus, in the present case additional evidentiary 
development is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the veteran's claims folder 
to the examiner who conducted the June 
2008 VA examination for an addendum.  

Following a review of the relevant 
medical evidence in the claims file, 
the objective medical history 
(including that set forth above), the 
veteran's own reported continuity of 
low back pain since separation, and the 
June 2008 VA examination report, the 
examiner is asked to opine whether it 
is at least as likely as not (50 
percent or more likelihood) that any 
current low back condition (including 
the mild degenerative disc disease at 
L4-5 and L5-S1 revealed by the June 
2000 MRI) is causally related to the 
veteran's service or any injury during 
service.  

The examiner is requested to provide a 
rationale for any opinion expressed in 
a legible report.  If the examiner 
finds it impossible to provide any part 
of the requested opinion without resort 
to pure speculation, he or she should 
so indicate.

If the examiner who conducted the June 
2008 VA is unavailable, a suitable 
substitute may conduct the requested 
review, conduct another examination if 
deemed necessary, and provide the 
requested medical opinion.  

2.  Then, readjudicate the veteran's 
claim.  If the decision is adverse to 
the veteran, he and his representative 
should be provided an SSOC.  A 
reasonable period of time for a 
response should be afforded before his 
case is returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



